Citation Nr: 0932501	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1996 to May 
1996 and from February 2003 to May 2004, with additional 
service in the Puerto Rico Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a left elbow disability (left 
tennis elbow, lateral epicondylitis; degenerative joint 
disease).  The Board remanded the claim for additional 
development in June 2008.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

The Veteran's claim was remanded in June 2008 for a VA 
examination to address the etiology of his current left elbow 
disability.  Specifically, the VA examiner was asked to 
render opinions as to whether any current left elbow 
disability was caused or aggravated by the Veteran's service-
connected right elbow disability or otherwise related to 
service.  Additionally, that VA examiner was requested to 
comment on whether the Veteran had a left elbow disability 
that preexisted either of his periods of active service and, 
if so, to discuss whether any such preexisting condition 
showed any increase in severity during service beyond the 
natural progress of the disease.  

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination in July 2008 in which the VA examiner confirmed 
the diagnosis of left tennis elbow (left lateral 
epicondylitis) and opined that the condition was less likely 
than not related to the Veteran's service-connected right 
elbow disability or to any other aspect of his active 
service.  Additionally, that VA examiner indicated that there 
was "no clear and unmistakable evidence that [the Veteran's] 
left tennis elbow preexisted service."  The VA examiner 
noted that his opinion was based on a review of the Veteran's 
service and VA medical records.  Significantly, however, that 
examiner did not comment on the Veteran's private medical 
records, dated in November and December 2002, showing 
treatment for bilateral elbow problems and diagnoses of left 
and right lateral epicondylitis prior to his second period of 
active service.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Because, in this case, the 
July 2008 VA examiner did not comment on the left lateral 
epicondylitis, for which the Veteran was diagnosed and 
treated in November and December 2002, it remains unclear to 
the Board whether that disability constitutes a preexisting 
condition that worsened beyond its normal progression as a 
result of his subsequent period of active service.  
Accordingly, a remand for an etiological opinion and 
rationale, and to the extent necessary, an additional 
examination, is necessary to comply with the June 2008 remand 
instructions.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the July 2008 opinion to review 
the claims folder and previous examination 
report and opine whether it is at least as 
likely as not (50 percent probability or 
greater) that any preexisting left elbow 
disability was aggravated (permanently 
worsened beyond the normal progress of the 
disease) during any period of active 
service.  If that examiner is not 
available, please forward this request to 
another qualified examiner.  No further 
examination of the Veteran is necessary 
unless the examiner determines otherwise.  
The claims folder must be reviewed by the 
examiner, and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should provide a 
rationale for any opinion expressed and 
reconcile that opinion with all other 
pertinent evidence of record, including 
the November and December 2002 private 
medical records showing diagnoses of and 
treatment for bilateral lateral 
epicondylitis prior to the Veteran's 
second period of active service.  

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

